SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1331
CA 15-00461
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ROBERT CARDEW,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ANTHONY ANNUCCI, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


ROBERT CARDEW, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered January 16, 2015 in a
proceeding pursuant to CPLR article 78. The judgment denied the
petition.

     It is hereby ORDERED that said appeal insofar as it concerns
petitioner’s work assignment is unanimously dismissed and the judgment
is otherwise affirmed without costs.

     Memorandum: Petitioner, a prison inmate, appeals from a judgment
denying his petition seeking to annul the determination denying
various grievances filed by him. We note at the outset that the
Attorney General has advised this Court that, after petitioner
commenced this proceeding, he was given a new work assignment. Thus,
petitioner’s appeal is moot with respect to the grievances concerning
his placement as a housing porter, “[i]nasmuch as petitioner is no
longer aggrieved by the administrative action that was the subject of
his grievance[s]” (Matter of Patel v New York State Dept. of Corr.
Servs., 84 AD3d 1668, 1669; see Matter of Campbell v Fischer, 105 AD3d
1222, 1222, lv denied 22 NY3d 853; Matter of Parrilla v Donelli, 25
AD3d 1046, 1047; Matter of McKenna v Goord, 245 AD2d 1074, 1075, lv
denied 91 NY2d 812). Upon our review of the record, we conclude that
petitioner failed to demonstrate that the denials of his remaining
grievances were affected by an error of law or were arbitrary and
capricious (see generally Matter of Kalwasinski v Fischer, 68 AD3d
1722, 1723).


Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court